Exhibit 10.9

EDISON INTERNATIONAL

EXECUTIVE INCENTIVE COMPENSATION PLAN

Effective January 1, 1997 and as

amended October 24, 2007

WHEREAS, it has been determined that it is in the best interest of Edison
International and its affiliates to offer and maintain competitive executive
compensation programs designed to attract and retain qualified executives;

WHEREAS, it has been determined that providing financial incentives to
executives that reinforce and recognize corporate, organizational and individual
performance and accomplishments will enhance the financial and operational
performance of Edison International and its affiliates; and

WHEREAS, it has been determined that an incentive compensation program would
encourage the attainment of short-term corporate goals and objectives;

NOW, THEREFORE, the Edison International Executive Incentive Compensation Plan
has been established by the Compensation and Executive Personnel Committee of
the Board of Directors effective January 1, 1997, and made available to eligible
executives of Edison International and its participating affiliates subject to
the following terms and conditions:

1. Definitions. When capitalized herein, the following terms are defined as
indicated:

“Base Salary” is defined to be the annual salary of the Participant on the last
day of the year worked by the Participant.

“Board” means the Board of Directors of a Company.

“CEO” means the chief executive officer of a Company.

“Chairman” means the Chairman of the Board and Chief Executive Officer of Edison
International.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means Edison International or a participating affiliate.

“Committee” means the Compensation and Executive Personnel Committee of the
Edison International Board of Directors.

 

- 1 -



--------------------------------------------------------------------------------

“Participant” means the Chairman, president, executive vice presidents, senior
vice presidents, elected vice presidents, and senior managers whose
participation in this Plan has been approved by the Committee, Chairman or
Board.

“Plan” means the Edison International Executive Incentive Compensation Plan.

2. Eligibility. To be eligible for the full amount of any incentive award, an
individual must have been a Participant for the entire calendar year. Pro-rata
awards may be distributed to Participants who are discharged for reasons other
than incompetence, misconduct or fraud, or who resigned, retired or became
disabled during the calendar year, or who were Participants for less than the
full year. In the event of the death of a Participant during the calendar year,
a pro-rata award may be made at the discretion of the Committee, the Board, or
CEO having the authority to approve the Participant’s award had the death not
occurred.

3. Company Performance Goals. Each CEO will furnish recommended Company
performance goals to the Chairman. In consultation with the Chairman, the
Committee will select specific performance goals for the year. The performance
goals must represent relatively optimistic, but reasonably attainable goals, the
accomplishment of which will contribute significantly to the attainment of
Company strategic objectives.

4. Individual Incentive Award Levels. Company, organizational and individual
performance relative to the pre-established goals will determine the award a
Participant can receive. The Committee will establish target award levels for
the year as a percentage of base salary at the time performance goals are set.
If the Committee determines individual and Company performance goals have been
substantially met, Participants will be eligible for individual incentive awards
at the target award levels established by the Committee. Stretch-maximum awards
may be established by the Committee and earned on the basis of performance in
excess of targets. All awards are discretionary and will be based on the
assessment of corporate and individual performance by the Committee or the CEO.

5. Approval and Payment of Individual Awards. During the first quarter of the
year following the completion of the calendar year, the Chairman, in
consultation with each CEO, will assess the degree to which individual and
corporate goals and objectives have been achieved. Incentive award
recommendations for eligible officers will be developed. The Committee will
receive a report from the Chairman as to overall Company performance, will
deliberate on management recommendations, and will approve, or recommend for
approval by the applicable Board, the officer awards. Awards to non-officers
will be determined and approved by the CEO of each Company, or his/her designee.
All decisions

 

- 2 -



--------------------------------------------------------------------------------

of the Committee, the Chairman and the CEOs regarding individual incentive
awards will be final and conclusive.

Incentive award payments will be made as soon as practical following the
appropriate approval (and in all events within two and one-half months after the
end of the calend year to which the award relates). Payment will be made in cash
except to the extent an eligible Participant has previously elected to defer
payment of some or all of the award pursuant to the terms of a deferred
compensation plan of the Company or to the extent the Committee or Board elects
to defer payment of some or all of the award. Awards made will be subject to any
income or payroll tax withholding or other deductions as may required by
Federal, State or local law.

Awards under this Plan will not be considered to be salary or other compensation
for the purpose of computing benefits to which the Participant may be entitled
under any qualified Company retirement plan, including but not limited to the
SCE Retirement Plan, the SCE Stock Savings Plus Plan, or any other plan or
arrangement of the Company for the benefit of its employees if such plan or
arrangement is a plan qualified under Section 401(a) of the Code and is a trust
exempt from Federal income tax under Section 501(a) of the Code. Awards may be
considered compensation for nonqualified plan purposes depending on the terms
and conditions of the particular nonqualified plan.

Awards payable to Participants under this Plan shall constitute an unsecured
general obligation of the Company, and no special fund or trust will be created,
nor will any notes or securities be issued with respect to any awards.

6. Plan Modifications and Adjustments. In order to ensure the incentive features
of the Plan, avoid distortion in its operation and compensate for or reflect
extraordinary changes which may have occurred during the calendar year, the
Committee may make adjustments to the Company performance goals or other Plan
terms and conditions before, during or after the end of the calendar year to the
extent it determines appropriate in its sole discretion. Adjustments to the Plan
shall be conclusive and binding upon all parties concerned. The Plan may be
modified or terminated by the Committee at any time.

7. Plan Administration. This Plan and any officer awards made pursuant to it are
to be approved by the Committee, or the Board of the participating affiliate
after review by the Committee. Each CEO, or his/her delegate, shall approve any
non-officer awards. Administration of the Plan is otherwise delegated to the
Edison International Vice President of Human Resources and designees acting
under his/her direction. Such vice president is authorized to approve
ministerial amendments to the Plan, to interpret Plan provisions, and to approve
changes as may be required by law or regulation. No Company, Board, Committee or
individual shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan.

 

- 3 -



--------------------------------------------------------------------------------

8. Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors and assigns of the
Company and Participant. Notwithstanding the foregoing, any right to receive
payment hereunder is hereby expressly declared to be personal, nonassignable and
nontransferable, except by will, intestacy, or as otherwise required by law, and
in the event of any attempted assignment, alienation or transfer of such rights
contrary to the provisions hereof, the Company shall have no further liability
for payments hereunder.

9. Beneficiaries. Any award approved following the death of a Participant will
be made to the Participant’s most recently designated beneficiary or
beneficiaries under the Long-Term Incentive Compensation Plan of the Company. If
no beneficiary has been designated by the Participant, or if no beneficiary
survives the Participant, or if a designated beneficiary should die after
surviving the Participant but before the award has been paid, any award approved
will be paid in a lump-sum payment to the Participant’s estate as soon as
practicable.

10. Capacity. If any person entitled to payments under this Plan is
incapacitated and unable to use such payments in his or her own best interest,
the Company may direct that payments (or any portion) be made to that person’s
legal guardian or conservator, or that person’s spouse, as an alternative to the
payment to the person unable to use the payments. Court-appointed guardianship
or conservatorship may be required by the Company before payment is made. The
Company shall have no obligation to supervise the use of such payments.

11. No Right of Employment. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the
Company as an officer or manager of the Company or in any other capacity.

12. Severability and Controlling Law. The various provisions of this Plan are
severable in their entirety. Any determination of invalidity or unenforceability
of any one provision will have no effect on the continuing force and effect of
the remaining provisions. This Plan shall be governed by the laws of the State
of California.

IN WITNESS WHEREOF, EIX has adopted this amended version of this Plan effective
the first day of January, 2008.

 

EDISON INTERNATIONAL

 

Diane L. Featherstone, Senior Vice President Dated:  

 

 

- 4 -